DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to Applicant’s Remarks, Amendments and Arguments filed May 28, 2021.
3.  All rejections and/or objections previously drawn are hereby withdrawn.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Amendments made May 28, 2021 to claims 1-2, 10-11 and 19-20;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1, 3-10, and 12-19 (renamed to claims 1-17) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of January 1, 2021, the rejections were made under U.S.C. $103 as being unpatentable over
Bhattacharjee et al.: “RECORD EXPANSION AND REDUCTION BASED ON A PROCESSING TASK IN A DATA INTAKE AND QUERY SYSTEM” (United States Patent 
Ducato et al.: “METHOD, DEVICE SYSTEM AND COMPUTER PROGRAM SYSTEM FOR PROCESSING DOCUMENT DATA” (United States Patent Application Publication US 20040239981 A1, published December 2, 2004; and filed May 13, 2004, hereafter “Ducato”).

In a response to the above Office Actions of January 1, 2021, the Remarks, Arguments and Amendment filed May 28, 2021, in respect of claims 2, 11 and 20, the Applicant argued that 
“Bhattacharjee discloses. Ducato discloses, document data generation in … “ and 
“Applicant is amending claim 1 to include the limitations of claim 2 (deemed allowable), claim 10 to include the limitations of claim 11 ( deemed allowable), and claim 19 to include the limitations of claim 20 (deemed allowable). Applicant is amending dependent claims 3-9 to depend from claim 1 and dependent claims 12-18 to depend from claim 11.”.

A further review of the claimed subject matter that is specifically dedicated to a multi-tenant systems for providing arbitrary query support, in light of the above amendment and arguments, the Examiner was persuaded that the Applicant’s above 
“receiving, by an arbitrary query user interface, a user request to perform a query associated with user data, 
wherein the user data includes first data and second data;
partitioning, by a coordinator node of an arbitrary query engine, the query into at least a first sub-query and a second sub-query;
assigning, by the coordinator node of the arbitrary query engine, the first sub-query to a first query node of the arbitrary query engine;
selecting, by a first service connector associated with the first query node of the arbitrary query engine, a first service provider interface (SPI) integrated into a first service, the first service being capable of processing the first sub-query, 
the first SPI being configured to operate on the first data in a first datastore associated with the first service, 
the first SPI including a common interface component configured to facilitate communication between the arbitrary query engine and the first SPI, and 
the first SPI including a first service interface component configured based on a uniform access specification;
providing, by the first service connector associated with the first query node of the arbitrary query engine, the first sub-query to the first service provider interface;
obtaining, by the first service using the first SPI, at least a portion of the first data from the first datastore associated with the first service, the at least a portion of the first data being formatted according to a first service data specification;
transforming, by the first SPI based on the uniform access specification, the at least a portion of the first data, thereby generating transformed first data formatted according to the uniform access specification;  
providing, by the first service using the first SPI, the transformed first data to the arbitrary query engine;
assigning, by the coordinator node of the arbitrary query engine, the second sub-query to a second query node of the arbitrary query engine;
selecting, by a second service connector associated with the second query node of the arbitrary query engine, a second service provider interface (SPI) integrated into a second service,
the second service being capable of processing the second sub-query, 
the second SPI being configured to operate on the second data in a second datastore associated with the second service, the second SPI including a common interface component configured to facilitate communication between the arbitrary query engine and the second SPI, and 
the second SPI including a second service interface component configured based on a uniform access specification;
providing, by the second service connector associated with the second query node of the arbitrary query engine, the second sub-query to the second service provider interface;
obtaining, by the second service using the first SPI, at least a portion of the first data from the second datastore associated with the second service, the at least a portion of the second data
being formatted according to a second service data specification;
transforming, by the second SPI based on the uniform access specification, the at least a portion of the second data, thereby generating transformed second data formatted according to the uniform access specification; and
providing, by the second service using the first SPI, the transformed second data to the arbitrary query engine.”. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 10 and 19. 



After a search and a thorough examination of the present Application and in light of the prior art, Claims 1, 3-10, and 12-19 (renamed to claims 1-17) are allowed.
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 24, 2021